Citation Nr: 0714093	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  98-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C. § 1151 for 
additional disability, claimed as hepatitis from a tainted 
blood transfusion as a result of Department of Veterans 
Affairs (VA) surgical treatment in March 1990.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to VA treatment 
for hepatitis.  

3.  Entitlement to service connection for residuals of a back 
and leg injury.  

4.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
August 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a 1996 rating decision of the VA Regional Office 
(RO) in Nashville, Tennessee.  In that rating decision, the 
RO denied entitlement to benefits pursuant to 38 U.S.C. 
§ 1151 for additional disability, claimed as hepatitis from a 
tainted blood transfusion as a result of VA surgical 
treatment in March 1990.  At the same time, the RO denied 
service connection for an acquired psychiatric disorder, 
service connection for residuals of a back and leg injury, 
and service connection for an eye disorder.  The veteran's 
disagreement with the RO's decisions led to this appeal.  The 
Board last remanded the case in August 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran did not appear for a hearing scheduled to be held 
before a Veterans Law Judge at the RO on November 28, 2006.  
In a letter postmarked November 20, 2006, and received at the 
Board on November 27, 2006, the veteran reports that he 
received notice of the scheduled hearing in a letter from the 
RO, which was dated November 12, 2006, and did not bear his 
apartment number in the address.  He asserts there was a 
delay in his receipt of the notice and requests rescheduling 
of the hearing during 2007 because he needs more time to seek 
assistance in the presentation of his claims.  It is the 
judgment of the Board that the veteran has shown good cause 
for a change of hearing date pursuant to 38 C.F.R. § 20.704, 
and the case will be remanded for a travel Board hearing, 
which should be scheduled for the next available hearing date 
after the veteran or his representative gives notice that the 
contingency that gave rise to his request for postponement 
has been removed.  See 38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

Reschedule a Travel Board hearing as 
requested by the veteran.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



